JUDGMENT
Restani, Judge:
This declaratory judgment action is hereby dismissed without prejudice. There is no basis for jurisdiction under 28 U.S.C. § 1581. See Tikal Distrib. Corp. v. United States, 970 F. Supp. 1056, 1063 n.9 (Ct. Int’l Trade 1997). Because it has already declined to pay the additional money demanded by Customs for prior disclosure treatment under 19 U.S.C. § 1592, plaintiff cannot be aided by this action. Contrast Pentax Corp. v. Robison, 924 F. Supp. 193, 195-96 (Ct. Int’l Trade 1996), rev’d on other grounds, 125 F.3d 1457 (Fed. Cir. 1997). In this matter the government may never sue for additional monies and no injury may ever occur. If the government brings suit the remedies available to plaintiff in that action will be adequate to redress any harm caused by Customs’ action.